DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claim 1 (see Remarks pages 1-7 filed on 01/20/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kurohata et al (US 2005/0286924) discloses image forming apparatus for forming an image based on image information on a recording medium, including: a storage section for storing print conditions for each of a plurality of pages of image information; a print condition setting section for setting print conditions in accordance with the print conditions stored in the storage section; a preprint section for preprinting in conformity to the print conditions having been set; an input section for inputting contents of a change in print condition for the page to be changed, selected from a plurality of pages after the preprinting; and a change section for changing the setting of the print conditions for the selected page to be changed, based on the contents of the change, (Para 0035-0115). However, Kurohata et al does not disclose in the affirmative, “in response to determining that the at least one pre-printing operation has been executed, cause the printing unit to execute the printing operation indicated by the print instruction information, the printing operation being executed based on the print data and the execution condition.”
Further, the next closest prior art Suzuki et al (US 2017/0272602) discloses information processing apparatus includes a receiving unit that receives print instruction information to print data, a memory that stores the print instruction information received by the receiving unit, a management unit that manages an output order of the print instruction information, an execution unit that executes a printing process according to the print instruction information in the output order, and a near field communication unit that performs near field communication. In a case where a connection via the near field communication is established, where the receiving unit receives the print instruction information through the near field communication unit, and where there is a print instruction information previously stored in the memory, the management unit gives priority to the print instruction information in the output order over the print instruction information previously stored in the memory, (Para 0009-0056). However, Suzuki et al does not disclose in the affirmative, “in response to determining that the at least one pre-printing operation has been executed, cause the printing unit to execute the printing operation indicated by the print instruction information, the printing operation being executed based on the print data and the execution condition.”
Finally, the next closest prior art Mizutani et al (US 2011/0050780) discloses image recorder includes a driving source generating any of a first-direction force and a second-direction force, a function executing mechanism executing a functional operation, a switching mechanism switching between a first state to allow the function executing mechanism to execute the functional operation and a second state to forbid “in response to determining that the at least one pre-printing operation has been executed, cause the printing unit to execute the printing operation indicated by the print instruction information, the printing operation being executed based on the print data and the execution condition.”
Therefore, the prior arts Kurohata et al, Suzuki et al and Mizutani et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “in response to determining that the at least one pre-printing operation has been executed, cause the printing unit to execute the printing operation indicated by the print instruction information, the printing operation being executed based on the print data and the execution condition.”

Dependent claims 2-8 are allowed because of their dependency to claim 1 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677